Citation Nr: 0324764	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  02-15 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a disability resulting 
from trauma to the testicles.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel






INTRODUCTION

The veteran had a period of active duty for training 
(ACDUTRA) from October 1956 to March 1957, and also active 
military service from February 1959 to February 1960.  This 
appeal arises before the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran's claim seeking 
entitlement to service connection for blunt trauma injury to 
the testes. 

The veteran testified at a videoconference hearing in April 
2003.

REMAND

The appellant has presented a very specific statement as to 
his dates of treatment at the Army hospital in Fort Campbell, 
Kentucky.  Although the service medical records have been 
obtained, it is not clear that the complete clinical reports 
are included in the claims folder.  In addition, the RO 
should obtain all of the appellant's service personnel 
records.  For this reason, further development of the claim 
is necessary.  

To ensure full compliance with due process requirements 
afforded the veteran, the case is hereby REMANDED to the RO 
for the following development:

1.	The RO should obtain the complete clinical 
records 
Pertaining to treatment of the veteran from May 
1959 through June 1959 from the hospital at Fort 
Campbell, Kentucky.
  
2.  The RO should also obtain all service 
personnel records for the appellant.

3.   After the development requested above has 
been completed, the RO should re-adjudicate the 
appellant's claim of entitlement to service 
connection for a disability resulting from trauma 
to the testicles.  In the event that the claim is 
not resolved to the satisfaction of the 
appellant, he should be furnished with a 
Supplemental Statement of the Case regarding 
entitlement to service connection for a 
disability resulting from trauma to the testicles  
which includes a summary of the additional 
evidence submitted, any additional applicable 
laws and regulations, and the reasons for the 
decision.  The appellant must be given the 
opportunity to respond to the Supplemental 
Statement of the Case.  Thereafter, the case 
should be returned to the Board, if in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________________
	G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



